TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00272-CV


                                   City of Austin, Appellant

                                                 v.

                               Ali and Dona Tabrizi, Appellees



               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY,
    NO. D-1-GN-17-001028, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

              The parties have filed an agreed motion to stay all pending deadlines in this appeal

for a 90-day period beginning on June 3 to allow them to engage in settlement negotiations. We

grant the motion and abate the appeal.       The parties shall submit either a joint status report

concerning the status of settlement negotiations or a motion to dismiss on or before

September 3, 2019.



Before Justices Goodwin, Baker, and Triana

Abated

Filed: May 30, 2019